                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 DEUTSCHE BANK NATIONAL TRUST
 CO.,
      Plaintiff,

        v.                                            No. 3:19-cv-90 (VAB)

 ANNA DEFRANCO,
     Defendant.

                   RULING AND ORDER ON MOTION TO REMAND

       Originally filed in Connecticut Superior Court by Deutsche Bank National Trust Co.

(“Deutsche Bank” or “Plaintiff”) against Anna DeFranco, Ms. DeFranco removed this case to

this Court under 28 U.S.C. § 1441 and claimed that this Court has both federal question and

diversity jurisdiction in this case. Notice of Removal, ECF No. 1 (“Notice of Removal”).

       Deutsche Bank now moves to remand this case back to Connecticut Superior Court,

arguing that Ms. DeFranco’s removal was untimely and that the Court lacks subject-matter

jurisdiction over this case. Motion for Remand, ECF No. 6 (“Mot. for Remand”).

       For the following reasons, the Court GRANTS Deutsche Bank’s motion to remand.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       A.     Factual Allegations

       On August 9, 2005, Deutsche Bank alleges that Ms. DeFranco executed a loan with

Netbank for $315,000.00, which was recorded on August 16, 2005. State Court Complaint, ECF

No. 6-2 (“Underlying Compl.”), at ¶¶ 3, 4.

       As of December 1, 2005, Ms. DeFranco was in default of the loan. Id. at ¶ 5.

       On June 7, 2007, the mortgage on the loan was assigned to Deutsche Bank. Id. at ¶ 4.

       On June 10, 2013, Deutsche Bank commenced a foreclosure action on Ms. DeFranco for


                                               1
failure to pay her mortgage under CONN. GEN. STAT. § 49-17. Id. at 6; Mot. for Remand at 5.

        Since the suit commenced, Ms. DeFranco has filed the following unsuccessful motions in

state court:

        (1) Motion to Dismiss- 6/19/13; (2) Motion for Sanctions- 10/22/13; (3) Motion for
        Non Suit- 8/15/14; (4) Motion to Quash- 6/27/14; (5) Appeal- 10/6/14; (6) Motion
        for Sanctions- 10/15/14; (7) Motion to Dismiss- 10/15/14; (8) Appeal- 10/30/14;
        (9) Motion for Sanctions- 11/21/14; (10) Motion to Strike- 2/13/15; (11) Motion to
        Strike- 4/27/15; (12) Motion to Vacate Order- 5/1/15; and (13) on the date of trial,
        3/18/16, Defendant filed three motions to dismiss.

Mot. for Remand at 6.

        On March 18, 2016, the residential foreclosure suit went to trial. Id. at 5.

        On October 25, 2016, Ms. DeFranco filed for Chapter 13 bankruptcy. Id.at 5.

        On November 7, 2016, Judge Peter Wiese granted a strict foreclosure against DeFranco,

with final sale at a Law Day scheduled for December 5, 2016. Id.

        On April 7, 2017, the Bankruptcy Court dismissed Ms. DeFranco’s bankruptcy action,

which she appealed. Id.

        On May 16, 2017, Judge Joseph Shortall set a new Law Day for June 19, 2017. Id.

        On June 6, 2017, Ms. DeFranco appealed the trial court decision. Id.

        On January 17, 2019, the Connecticut Appellate Court was set to have oral argument on

Ms. DeFranco’s appeal. Id.

        B.     Procedural History

        On January 17, 2019, Ms. DeFranco removed her appeal to this Court. Notice of

Removal.

        On January 18, 2019, Deutsche Bank filed a motion to remand this case to state court for

a lack of subject-matter jurisdiction. Mot. for Remand at 11–13.

        On February 8, 2019, Ms. DeFranco filed an objection to Deutsche Bank’s motion to

                                                  2
remand. Objection re Motion to Remand, ECF No. 7 (“Obj.”).

        On February 26, 2019, Ms. DeFranco filed a supplemental memorandum objected to

Deutsche Bank’s motion to remand. Supplemental Memorandum and Objection re Motion to

Remand, ECF No. 10 (“Suppl. Obj.”).

        On July 11, 2019, the Court held a hearing on Deutsche Bank’s motion for remand.

II.     STANDARD OF REVIEW

        A district court will remand a case, “[i]f at any time before final judgment it appears that

the district court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c). “[T]he party asserting

jurisdiction bear the burden of proving that the case is properly in federal court[.]” United Food

& Commercial Workers Union, Local 919, AFL-CIO v. CenterMark Properties Meriden Square,

Inc., 30 F.3d 298, 301 (2d Cir. 1994). The party asserting jurisdiction “must support its asserted

jurisdictional facts with ‘competent proof’ and ‘justify its allegations by a preponderance of the

evidence.’” S. Air, Inc. v. Chartis Aerospace Adjustment Servs., Inc., 3:11-cv-1495 (JBA), 2012

WL 162369, at *1 (D. Conn. 2012) (quoting United Food & Commercial Workers Union, 30

F.3d at 305)). “In light of the congressional intent to restrict federal court jurisdiction, as well as

the importance of preserving the independence of state governments, federal courts construe the

removal statute narrowly, resolving any doubts against removability.” Lupo v. Human Affairs

Int’l, Inc., 28 F.3d 269, 274 (2d Cir. 1994).

III.    DISCUSSION

        Deutsche Bank argues that Ms. DeFranco has improperly removed this case for two

reasons.

        First, Ms. DeFranco removed the case more than five years after receiving the Complaint,

exceeding the thirty-day period provided for in the federal removal statute. Mot. for Remand



                                                   3
at 9–10. And Ms. DeFranco violated this Court’s standing order regarding removal of cases by

not filing a statement that indicates the date on which Defendant was first served with summons

and the Complaint. Id. at 11.

       Second, the underlying Complaint presents no federal question for this Court to assert

subject-matter jurisdiction. Id. at 11–13.

       A.      Timeliness

       Any defendant seeking to remove a civil action from state court must do so “within 30

days after the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based, or

within 30 days after the service of summons upon the defendant if such initial pleading has then

been filed in court and is not required to be served on the defendant, whichever period is

shorter.” 28 U.S.C. § 1446(b)(1). The only exception is where an action may only be ascertained

as removable based on an amended pleading, motion, order, or other paper. 28 § 1446(b)(3).

       Here, the state-court memorandum of decision indicates that the trial court ruled on this

case on November 7, 2016, see Memorandum of Decision, ECF No. 6-3, and there is nothing in

the notice of removal to suggest that 28 § 1446(b)(3) would apply.

       “A defendant who is served with a pleading that meets these criteria must file its notice

for removal within thirty days . . . . ‘[T]he statutory time limit is mandatory . . . [and] absent a

finding of waiver or estoppel, federal courts rigorously enforce the statute’s thirty-day filing

requirement.’” Edelman v. Page, 535 F. Supp. 2d 290, 292 (D. Conn. 2008) (quoting Burr ex rel.

Burr v. Toyota Motor Credit Co., 478 F. Supp. 2d 432, 436 (S.D.N.Y. 2006)).

       In addition, an action solely removable on diversity may not be removed “more than one

year after commencement of the action, unless the district court finds that the plaintiff has acted



                                                   4
in bad faith” to prevent that removal. 28 U.S.C. § 1446(c)(1).

        Here, the underlying state-court action commenced June 10, 2013, see Mot. for Remand

at 5, but nothing in the record suggests that Deutsche Bank acted in bad faith to prevent removal

of the action.

        Accordingly, removal of this case was untimely.

        B.       Subject Matter Jurisdiction

        Although untimely, the Court also will address whether federal question or diversity

jurisdiction would provide a proper basis for removal. The answer is no.

                 1.    Federal Question Jurisdiction

        Federal question jurisdiction exists when a civil action “aris[es] under the Constitution,

laws, or treaties of the United States.” 28 U.S.C. § 1331. For statutory purposes, “a case arises

under federal law when federal law creates the cause of action asserted.” Gunn v. Minton, 568

U.S. 251, 258 (2013) (citing Am. Well Works Co. v. Layne & Bowler Co., 241 U.S. 257, 260

(1916)). Critically, “[u]nder the ‘well-pleaded complaint rule,’ a defendant generally may not

‘remove a case to federal court unless the plaintiff’s complaint establishes that the case arises

under federal law.’” McCulloch Orthopaedic Surgical Servs., PLLC v. Aetna Inc., 857 F.3d 141,

145 (2d Cir. 2017) (quoting Aetna Health Inc. v. Davila, 542 U.S. 200, 207 (2004)); see also

Bank of Am. Nat. Ass’n v. Derisme, 743 F. Supp. 2d 93, 102 (D. Conn. 2010 (Kravitz, J.) (“The

Supreme Court has long held that the presence or absence of federal question jurisdiction is

governed by the well-pleaded complaint rule, which provides that the federal jurisdiction exists

only when a federal question is presented on the face of the plaintiff’s properly pleaded

complaint.” (citing Rivet v. Regions Bank, 522 U.S. 470, 475 (1998)).

        This Court therefore has jurisdiction only if Deutsche Bank’s Underlying Complaint



                                                  5
presents a federal question of law.

        Deutsche Bank argues that this is a state-law foreclosure action that presents no federal

question, and that a state court already has resolved the underlying foreclosure action. Mot. for

Remand at 12–13.

        In response, Ms. DeFranco argues that the counsel for Deutsche Bank, Jordan Schur, has

neither filed an appearance in this case nor represents Deutsche Bank. Obj. at 1. Ms. DeFranco

also argues that this is a collections action—not a foreclosure—and therefore is subject to the

Fair Debt Collections Practices Act, 15 U.S.C. §§ 1692–1692p. Id. at 2. Ms. DeFranco further

argues that Mr. Schur represents an unnamed party in this lawsuit and thus cannot prosecute the

foreclosure action. Id. at 5. Finally, Ms. DeFranco contends that Deutsche Bank tried and failed

to pursue a foreclosure action in 2007 and must now fail because it uses many of the same

arguments. Id. at 6–7.

        Because Mr. Schur has filed an appearance, Ms. DeFranco filed a supplemental

objection, arguing that the only reason he appeared was because she raised the issue. Suppl. Obj.

at 2. She maintains that this appearance is too late and the failure to appear earlier is fatal. Id.

        The Court disagrees.

        Under 28 U.S.C. § 1441(b), courts have original jurisdiction over claims “arising” under

federal law. To determine whether a claim arises under federal law, courts “examine the ‘well

pleaded’ allegations of the complaint and ignore potential defenses.” See Beneficial Nat’l. Bank

v. Anderson, 539 U.S. 1, 6 (2003). The Supreme Court has long held that “[a] defense that raises

a federal question is inadequate to confer federal jurisdiction.” Merrell Dow Pharm., Inc. v.

Thompson, 478 U.S. 804, 808 (1986) (citation omitted).

        Here, Deutsche Bank seeks foreclosure on Ms. DeFranco’s mortgage under Conn Gen.



                                                   6
Stat. § 49-17. See Underlying Compl. at 6. This statute “governs foreclosure by the owner of a

debt without legal title to the underlying property.” Costello v. Wells Fargo Bank Nat’l. Assoc.,

No. 16-cv-1706 (VAB), 2017 WL 3262157, *12 (D. Conn. 2017). While Ms. DeFranco argues

that this is a debt collection under the Fair Debt Collections Practices Act, see Obj. at 2, as a

matter of law, this argument is insufficient to give this Court jurisdiction over this case because

“[t]he mere existence or invocation of a federal defense does not furnish a sufficient basis for

jurisdiction to attach.” City of Rome, N.Y. v. Verizon Commc’ns, Inc., 362 F.3d 168, 174 (2d

Cir. 2004).

       Because Deutsche Bank’s Underlying Complaint lacks a federal claim from which

federal question jurisdiction attaches, Ms. DeFranco’s purported defense under the Fair Debt

Collections Practices Act does not result in this Court having federal jurisdiction over this case.

See Vaden v. Discover Bank, 556 U.S. 49, 60 (2009) (finding that “[f]ederal jurisdiction cannot

be predicated on an actual or anticipated defense”).

       Accordingly, there is no federal question in this case. See Derisme, 743 F. Supp. 2d

at 102 (“The Supreme Court has long held that the presence or absence of federal question

jurisdiction is governed by the well-pleaded complaint rule, which provides that the federal

jurisdiction exists only when a federal question is presented on the face of the plaintiff’s properly

pleaded complaint.” (citing Rivet, 522 U.S. at 475)).

               2.      Diversity Jurisdiction

       Under 28 U.S.C. § 1441(b)(2), a state court case also is not removable based solely on

diversity jurisdiction, if any defendant is a citizen of the state in which the action is brought.

Derisme, 743 F. Supp. at 102–103 (remanding case because the defendant was a Connecticut

citizen); U.S. Bank Trust, N.A. for Wells Fargo Asset Sec. Corp. v. Walbert, 3:17-cv-00991



                                                   7
(CSH), 2017 WL 3578553, at *3 (D. Conn. Aug. 18, 2017), reconsideration denied sub nom.

U.S. Bank Tr., N.A. for Wells Fargo Asset Sec. Corp. Mortg. Pass-Through Certificates Series

2005-AR2 v. Walbert, No. 3:17-cv-0091 (CSH), 2017 WL 4613191 (D. Conn. Aug. 18, 2017)

(“Because Defendant appears to be a citizen of Connecticut, and has not alleged that he is a

citizen of any other state, and Connecticut is the state in which the civil action is brought, the

foreclosure action is not removeable.”).

       Deutsche Bank argues that because Ms. DeFranco is a Connecticut citizen, there is no

diversity jurisdiction in this case. Mot. for Remand at 13.

       The Court agrees.

       Here, Deutsche Bank has sued Ms. DeFranco in Connecticut Superior Court, and Ms.

DeFranco has admitted that she is a Connecticut resident. See Notice of Removal at 1, 4.

       Accordingly, this Court lacks subject-matter jurisdiction based on diversity. See 28

U.S.C. § 1441(b) (“A civil action otherwise removable solely on the basis of the jurisdiction

under section 1332(a) of this title may not be removed if any of the parties in interest properly

joined and served as defendants is a citizen of the State in which such action is brought.”).

IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS Deutsche Bank’s motion to remand.

       The Court further directs the Clerk of the Court to assign this case to the undersigned

judge for review, including determination as to whether a filing injunction against Ms. DeFranco

is necessary, if Ms. DeFranco attempts to remove this foreclosure action to federal court again.

       SO ORDERED at Bridgeport, Connecticut, this 12th day of July 2019.

                                                       /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE


                                                  8
